DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 17 and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hirota, US 2011/0028002.
	Regarding Claim 1, Hirota teaches a method of manufacturing a semiconductor device, comprising: 
forming an oxide film having a predetermined thickness on a surface of a substrate by performing a cycle a plurality of times, the cycle including non-simultaneously performing: (a) forming a nitride film (TiN) by supplying a film-forming gas to the substrate; and (b) oxidizing and changing the nitride film into a first oxide film (titanium oxide) by supplying an oxidizing gas to the substrate, wherein a maximum distance from an interface between the nitride film formed in (a) and a base of the nitride film to a surface of the nitride film is set to 2 nm or more and 4 nm or less with reference to Fig. 1 in paragraphs 52 – 57, 60 and 128 – 131.
Regarding Claim 2, Hirota teaches wherein the base includes a first corner, wherein the nitride film includes a second corner caused to be formed by the first corner, and wherein the maximum distance is a distance from the first corner to the second corner with reference to Fig. 6 in paragraph 118.
Regarding Claim 17, Hirota teaches wherein (a) and (b) are performed in the same process chamber in paragraphs 125 – 134.  
	Regarding Claims 19 and 20, Hirota teaches a substrate processing apparatus (paragraph 480 comprising a film forming gas supply system in paragraphs 52 – 57  and an oxidizing gas supply system in paragraph 62.  A controller and a control program are essential part of the apparatus necessary to run the apparatus.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirota, US 2011/0028002.
	Hirota fails to teach wherein (a) and (b) are performed in different process chambers.  
However, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify Hirota and use two different process chambers since different process chambers are used for the benefit of avoiding contamination such as the use of cluster tool.
Allowable Subject Matter
8.	Claims 3 – 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Fukazawa, US 2021/0118667 teaches forming silicon oxide by oxidizing the nitride layer.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASOK K SARKAR whose telephone number is (571)272-1970. The examiner can normally be reached Mon - Fri; 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571 - 272 - 1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
11.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASOK K SARKAR/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        September 19, 2022